Name: Commission Implementing Regulation (EU) NoÃ 694/2013 of 19Ã July 2013 fixing the allocation coefficient for the issuing of import licences applied for from 1 to 7Ã July 2013 for sugar products under certain tariff quotas and suspending the submission of applications for such licences
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  foodstuff
 Date Published: nan

 20.7.2013 EN Official Journal of the European Union L 197/17 COMMISSION IMPLEMENTING REGULATION (EU) No 694/2013 of 19 July 2013 fixing the allocation coefficient for the issuing of import licences applied for from 1 to 7 July 2013 for sugar products under certain tariff quotas and suspending the submission of applications for such licences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (3), and in particular Article 5(2) thereof, Whereas: (1) Quantities covered by applications for import licences submitted to the competent authorities from 1 to 7 July 2013 in accordance with Regulation (EC) No 891/2009 and Commission Implementing Regulation (EU) No 170/2013 of 25 February 2013 laying down transitional measures in the sugar sector by reason of the accession of Croatia (4), exceed the quantity available under order number 09.4367. (2) Quantities covered by applications for import licences submitted to the competent authorities from 1 to 7 July 2013 in accordance with Regulation (EC) No 891/2009 and Implementing Regulation (EU) No 170/2013, are equal to the quantity available under order number 09.4325. (3) An allocation coefficient for licences to be issued regarding order number 09.4367 should therefore be fixed in accordance with Regulation (EC) No 1301/2006. (4) Submission of further applications for licences regarding order numbers 09.4325 and 09.4367 should be suspended until the end of the marketing year, in accordance with Regulation (EC) No 891/2009, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities for which import licence applications have been lodged under Regulations (EC) No 891/2009 and Implementing Regulation (EU) No 170/2013 from 1 to 7 July 2013 shall be multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. Submission of further applications for licences, which correspond to the order numbers indicated in the Annex, shall be suspended until the end of the marketing year 2012/2013. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2013. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 254, 26.9.2009, p. 82. (4) OJ L 55, 27.2.2013, p. 1. ANNEX CXL Concessions Sugar 2012/2013 marketing year Applications lodged from 1.7.2013 to 7.7.2013 Order No Country Allocation coefficient (%) Further applications 09.4317 Australia  Suspended 09.4318 Brazil  09.4319 Cuba  Suspended 09.4320 Any third countries  Suspended 09.4321 India  Suspended  Not applicable: no licence application has been sent to the Commission. Balkans Sugar 2012/2013 marketing year Applications lodged from 1.7.2013 to 7.7.2013 Order No Country Allocation coefficient (%) Further applications 09.4324 Albania  09.4325 Bosnia and Herzegovina (1) Suspended 09.4326 Serbia (1) 09.4327 Former Yugoslav Republic of Macedonia   Not applicable: no licence application has been sent to the Commission. Transitional measures, exceptional import sugar and industrial import sugar 2012/2013 marketing year Applications lodged from 1.7.2013 to 7.7.2013 Order No Type Allocation coefficient (%) Further applications 09.4367 Transitional (Croatia) 33,333333 Suspended 09.4380 Exceptional  09.4390 Industrial   Not applicable: no licence application has been sent to the Commission. (1) Not applicable: the applications do not exceed the quantities available and are fully granted.